November 30, 2011 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Mail Stop 3720 Washington, D.C. 20549 Attention: Mara L. Ransom Assistant Director Re: Genie Energy Ltd. Amendment No.3 to Form 10 Filed November 14, 2011 File No. 000-54486 Dear Ms. Ransom: We are writing to respond to the comment raised in your letter to the Company dated November 23, 2011. The response below corresponds to the caption and number of the comment (which is reproduced below in bold). Exhibit 99.1 Executive Compensation, page 46 Potential Post-Employment Payments, page 49 Securities and Exchange Commission November 30, 2011 Page 2 1. We note your response to comment 5 in our letter dated November 4, 2011. Please confirm to us that in future filings, in addition to describing the types of payments to your named executive officers that will occur upon a termination or change-in-control, you will also provide quantitative disclosure with respect to the amount that will be paid to each named executive officer. In providing such disclosure, please assume that the triggering event took place on the last business day of your last completed fiscal year. See Instruction 1 to Item 402(j) of Regulation S-K. Response: The Company confirmsthat in future filings, in addition to describing the types of payments to our named executive officers that will occur upon a termination or change-in-control, we will also provide quantitative disclosure with respect to the amount that will be paid to each named executive officer. In providing such disclosure, we will assume that the triggering event took place on the last business day of our last completed fiscal year. Further, please note that in a telephone conversation with the Staff on November 23, 2011, the Staff noted that it cannot locate our original Confidential Treatment Request sent via Federal Express to the Staff on October 7, 2011 and delivered and signed for by D. Siefert on October 11, 2011.The Confidential Treatment Request relates to the redacted Preferred Supplier Agreement between IDT Energy, Inc. and BP Energy Company, dated June 29, 2009 and attached as Exhibit 10.4 to Amendment No.1 to Form 10, filed October 7, 2011. On November 28, 2011, we re-sent the Confidential Treatment Request via Federal Express and it was delivered and signed for by S. Papa on November 29, 2011. *** Securities and Exchange Commission November 30, 2011 Page 3 The Company acknowledges the following: · the company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Claude A. Pupkin Claude A. Pupkin Chief Executive Officer cc:Charles Lee, Esq. Anthony Watson Robyn Manuel Dov Schwell, Esq.
